Citation Nr: 1222104	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  09-09 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for rheumatoid arthritis, to include as secondary to hepatitis C.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to August 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating action of the St. Petersburg, Florida, Regional Office (RO), which denied entitlement to service connection for hepatitis C and rheumatoid arthritis.  

The appellant testified at a hearing held at the RO in November 2008.  A transcript of that hearing is associated with the claims folder. 

This case was previously before the Board in April 2010 and June 2011, at which times the Board elected to pursue evidentiary development in conjunction with the service connection claims.  That development was undertaken.  Even so, in January 2012, the Board sought an expert medical opinion from the Veterans Health Administration (VHA).  That opinion was provided in February 2012.  It has been added to the record, furnished to the appellant and his representative, and subsequently, additional evidence and argument was added to the file which was accompanied by a waiver.  

A June 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1.  Hepatitis C was not shown during active duty service, or for many years after active duty service, and is unrelated to service.

2.  The Veteran has no service-connected conditions and secondary service connection is not a viable theory of entitlement.

3.  Rheumatoid arthritis was not present during the Veteran's active service period or for many years thereafter; and the record on appeal contains no indication that this condition is etiologically related to his period of active service.  


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, (2011).

2.  Rheumatoid arthritis was not incurred in or aggravated by service to include presumptively, and was not proximately due to, or aggravated by, any service-connected condition.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements)

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claims in a letter dated in June 2007, wherein the Veteran was advised of the provisions relating to the VCAA.  The Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers. Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA. 

The Board further observes that the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case in June 2007, prior to the adjudication of the claims in November 2007.  Thereafter, the RO adjudicated the claims in a Statement of the Case (SOC) issued in January 2009, and in Supplemental SOCs issued in April and August 2011.  See Prickett v. Nicholson, 20 Vet. App. 37 0, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues on appeal has been obtained.  The Veteran's service treatment records (STRs) and post-service treatment records including  private medical reports and VA records dated to August 2011, have been obtained and associated with the file.  

VA's duty to assist also includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  During the appeal period, VA examinations were conducted in May 2010 and August 2011.  The Veteran and his representative have not maintained that these examination was inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  In addition, given the complexity of the claims on appeal, the Board sought an expert medical opinion in January 2012.  That opinion was provided in February 2012 and the Veteran and his representative were given an opportunity to review it.  Additional evidence was added to the file thereafter which was accompanied by a waiver. 

Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Service Connection Claims

Generally, in order to prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2011).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Service connection shall be granted to a veteran if the veteran served 90 days or more during a war period or after December 31, 1946, or had peacetime service on or after January 1, 1947, and conditions including: arthritis, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Under 38 C.F.R. § 3.303(b), the second and third elements noted above may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

The provisions of 38 U.S.C.A. § 1154(a) require that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

A. Service Connection - Hepatitis

The Veteran's DD 214 Form shows that he served in the United States Army from December 1970 to August 1972 with an MOS of wireman.  Service in Korea is indicated.  The Veteran has no awards or decorations indicative of combat.  The Veteran filed original service connection claims for hepatitis C and rheumatoid arthritis in May 2007.  

Review of the service treatment records (STRs) does not reflect any complaints, treatment or a diagnosis of hepatitis C during service or any symptoms reasonably attributed thereto.  The STRs do reflect that the Veteran's November 1970 enlistment examination noted needle marks due to drugs - with a notation that the Veteran denied current usage.  A supplemental report of November 1970 revealed that there was evidence of a few healed needle marks in his left antecubital fossa. It was noted that the Veteran stated that he had experimented with heroin a few times over a period of months, but was never addicted.  The examining psychiatrist indicated that there was no evidence of significant drug abuse or other evidence of any psychopathology severe enough to warrant deferment.  

A March 1972 Medical Clearance report noted that a drug test was presumed negative because no positive results were back after 10 days.  A May 1972 service treatment record indicated that the Veteran was brought to the dispensary and was apparently "coming down" off of drugs.  A June 1972 treatment record reflected that the Veteran was brought to the dispensary by MP's demonstrating a disheveled appearance and slurred speech.  Improper use of drugs, probably barbiturates, was assessed.  The July 1972 separation examination does not include any mention of drug use, tattoos, or indicate any marks associated with potential heroin use.  The separation examination indicated a non-reactive serology report.

In a statement dated in July 2007, the Veteran reported that while serving in Korea, he would go out to the village to drink and have sex, acknowledging that he had been with multiple partners.  He also mentioned that one night after being out, he returned to the barracks and saw a buddy giving another soldier a tattoo.  The Veteran stated that he wanted one too (a flag), and noted that his buddy used the same razor and needle on him as he had on the other soldier.  He reported that in 1995 hepatitis C was diagnosed.  

A private medical report of November 1998 documents that hepatitis C had been diagnosed 4 years previously and that in August 1998, alpha-interferon treatment had been started.  A subsequent report of March 2006 documents a long history of chronic hepatitis C, genotype 2b, diagnosed in 1995.    

An August 2007 determination of the Florida Retirement System reflects that the Veteran was found to be totally and permanently disabled due to chronic hepatitis and right eye blindness.  

In a statement dated in March 2008, the Veteran contended that he had never used drugs like heroin, or used a needle to inject drugs prior to service, and never used drugs on active duty at any time.  In November 2008, the Veteran presented a photograph of a marking (apparently a tattoo) on his left arm.    

The Veteran presented testimony at a hearing held at the RO on November 2008.  He indicated that he did not know why a notation of needle marks was made on the service enlistment report and indicated that he had never used drugs.  He mentioned that during service he underwent inoculations with needles/air guns on enlistment and that he had not undergone any blood transfusions or been exposed to any blood borne pathogens during his life.  He mentioned that a friend gave him a tattoo in service, using a shared razor and needle.  

A VA examination was conducted in May 2010 and the claims file was reviewed.  The Veteran reported having a history of hepatitis since 1995, which he described as currently under control.  Risk factors of intravenous drug use before service and a tattoo were documented; the Veteran denied factors of high risk sexual practices and razor sharing.  The examiner opined that hepatitis C was less likely than not caused by or the result of service.  The examiner observed that there was no documentation of hepatitis in service and opined that the Veteran most likely contracted hepatitis through needle use for heroin, prior to active service.  It was noted that the enlistment examination report noted some needle marks on the left arm and a history of heroin use.  It was also opined that hepatitis C was not aggravated by active duty.  

In June 2011, the Board remanded the case for another medical opinion, explaining that while the 2010 VA opinion had reflected consideration of the Veteran's drug use, his other reported service-related risk factors including sexual contacts and air gun inoculations had not been considered in conjunction with determining that possible etiology of hepatitis.   

In August 2011, another VA examination was conducted and the claims folder was reviewed.  At that time, the Veteran denied IV drug use to the VA examiner and acknowledged having other risk factors such as a sharing razor, having a tattoo, and being inoculated during service with an air gun/needle which was reportedly used by multiple soldiers.  The VA examiner opined that it was at least as likely as not that the Veteran's hepatitis C originated on active duty from blood contamination of a vaccine air gun.  It was noted that the Veteran reported that the same needle was used to vaccinate multiple servicemen without changing the needle so that blood on the needle from one Veteran could be passed to another.  The examiner indicated that multiple sexual partners "may also be a potential source of hepatitis C."  The examiner also noted that "a contaminated air gun needle is a rational explanation for the transmittal of hepatitis C on active duty."  The examiner did not discuss IV drug use as a risk or possible causative factor.  

In September 2011, the Veteran presented additional evidence for the record which was accompanied by a waiver.  The evidence includes a statement from the Veteran received in September 2011, indicating that in connection with the August 2011 VA examination, the examiner failed to add to the report that he had a tattoo on the left wrist which had been home-made during service as a result of sharing needles and ink with other servicemen, and failed to report that he used a razor to shave the hair from his wrist before making the tattoo.  The Veteran indicated that he did not use drugs before entering service.  Also submitted were VA records dated from March to April 2011 reflecting that the Veteran continued to be followed for hepatitis C as well as for additional diagnoses of fatty liver and cirrhosis. 

In light of the conflicting and/or unclear medical evidence of record and the complexity of the issues on appeal, in January 2012, the Board requested the opinion of a medical expert associated with VHA, specifically a specialist in infectious diseases.  A summary of the aforementioned evidence was provided and opinions addressing the following inquiries were requested:

Considering the in-service report of pre-service IV heroin usage, combined with the report of in-service unprotected sex with various partners, as well as in-service inoculation by use of a shared air gun, please opine as to the likelihood that the Veteran contracted hepatitis C in service?

If the Veteran's hepatitis C is found to have been contracted in service, then is it at least as likely as not that the Veteran's rheumatoid arthritis is proximately due to or the result of his hepatitis C, or was aggravated by hepatitis C?

In February 2012, those opinions were provided.  In response to the first inquiry, the specialist opined that the Veteran's pre-service IV heroin usage was the highly likely cause of his contracting hepatitis C; adding that in service unprotected sex was rarely the cause (less than 5%) and that in service inoculation by air gun was an unlikely cause (referencing VBA Fast Letter issued in June 2004 (FL 04-13, June 29, 2004) for support).  

For purposes of clarification, the aforementioned VBA Fast Letter identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  VA recognized that transmission of hepatitis C through jet injectors is "biologically plausible" and that it is essential that a report on which a determination of service connection is made include a discussion of all modes of transmission.

In response to the second question, the specialist indicated that the Veteran's rheumatoid arthritis factor was over 2000 and that his sister also had a history of rheumatoid arthritis.  The specialist concluded that rheumatoid arthritis was not connected to hepatitis C and was probably not exacerbated by it.  

The opinion of the specialist was provided for the Veteran and his representative in March 2012.  

In May 2012, the Veteran presented additional evidence and argument which was accompanied by a waiver.  This evidence includes an April 2012 statement in which the Veteran maintained that he contracted hepatitis C in or as a result of service by virtue of jet injectors, multiple sex partners, needles used to make a tattoo and sharing razors, but not as a result of drug use.  Also added to the record was a copy of a Board decision issued in 2005, granting a service connection claim for hepatitis C resulting from a jet inoculation received during service.  Fact sheets obtained from the Internet pertaining to jet injectors, and hepatitis C transmission were also added to the file.  In addition, a private medical report of April 2012 was added to the record reflecting that the Veteran's diagnosed medical conditions included Hepatitis C and viral hepatitis.  The history indicated that the Veteran provided a report of multiple causes for contracting hepatitis C including multiple sex partners, tattoos, and a vaccination needle reportedly used by more than one person.  

Analysis

The Veteran maintains hepatitis C is of service origin, warranting the grant of service connection.  Specifically, he claims that he was inoculated by use of a jet injector during active duty service, maintaining that the same needle was used multiple times.  He additionally testified, at his November 2008 RO hearing, that he had numerous sexual encounters with different women in service.  The Veteran further asserts that he got a home-made tattoo while in service, using a shared needle and razor.  

Specific to service connection claims for hepatitis C, the evidence must show that a veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  Risk factors for hepatitis C include: intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110) November 30, 1998.

With respect to claimed hepatitis C, Hickson element (1) evidence of the currently manifested disability, has been established.  Specifically, private medical records reflect that it was definitively diagnosed in 1995.  

With respect to service incurrence, the Veteran's STRs are entirely negative for complaints, treatment, or a diagnosis related to hepatitis C or any symptoms reasonably attributed thereto.  The Board acknowledges that reliable screening for hepatitis C was not recognized at the time of the Veteran's period of service and observes that accordingly, the lack of a diagnosis of hepatitis in service is not dispositive of the service connection issue.  

The Veteran has provided accounts of several possible service-related risk factors/etiologies relating to his hepatitis claim consisting of: multiple sexual partners in service; shared needles and razors used for making a home-made tattoo, and reportedly receiving immunization shots with a jet injector used on multiple soldiers in service.  

Even if the Board were to accept the occurrence of the aforementioned events and risk factors in service as competent accounts, they must be weighed in terms of credibility and probative value in light of the overall evidence relating to the etiological of hepatitis C.  In this regard, the Board notes that none of the aforementioned etiologies have any actual objective or factual basis in the STRs or clinical records as relate to the Veteran's specific case.  For example, a tattoo was not noted on the Veteran's July 1972 separation examination.  In addition, the Veteran has no way of knowing and does not specifically allege that any sex partner he had either actually had hepatitis, or that any needle used for tattoos or vaccinations was actually contaminated; such assertions to the extent made by the Veteran are merely speculative and as such lack credibility.  

With respect to the Veteran's lay assertions that his hepatitis is due the immunizations he received by use of air jet inoculation guns while on active duty, he has submitted a Board decision of the dated in 2005 granting service connection for hepatitis resulting from a jet inoculation received during service. The Board observes that neither decisions of the RO nor the Board are precedential, and they are not binding on Board decisions in other cases.  See 38 C.F.R. § 20.1303 (2011).  Accordingly, this evidence, which is entirely unrelated to the Veteran's case, is of no probative value in establishing a relationship between the Veteran's Hepatitis C and active duty.

The Board notes that the Veteran has, in lay statements made since the filing of the service connection claim for hepatitis C in 2007, denied having the known hepatitis risk factor of IV drug use.  However, contrary to such assertions, the STRs include a November 1970 entry, made upon the Veteran's service enlistment, revealing that there was evidence of a few healed needle marks in Veteran's left antecubital fossa.  It was also noted at that time that the Veteran himself reported that he had experimented with heroin a few times over a period of months, but was never addicted.  Hence in this case, the Board finds the contemporaneous information documented in the STRs to be of greater reliability that the Veteran's remote lay statements made decades later as a matter of self-interest in furtherance of his compensation claim.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  Accordingly, credible evidence of IV drug use prior to service is shown in this case and this is recognized as a known risk factor of hepatitis C, and will be considered as such herein.   

Service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The requirement of an evidentiary showing of an etiological relationship has been repeatedly reaffirmed by the U.S. Court of Appeals for the Federal Circuit, which has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between a veteran's service and the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Essentially, this is the third Hickson element.

The file contains three medical opinions addressing the etiology of the Veteran's hepatitis C.  Two of the opinions, provided by a VA examiner in 2010 and again by a VA specialist in infectious diseases in 2012 have implicated pre-service IV drug use as the most likely cause of the hepatitis.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Particularly with regard to the 2012 opinion, this is found to carry significant weight as it was based on a comprehensive review of the Veteran's entire medical history and is factually supported by the evidentiary record.  In essence, the negative 2012 opinion is found to be the most probative evidence of record regarding the etiology of the Veteran's hepatitis C.   

In contrast, the file contains an August 2011 VA opinion to the effect that it was at least as likely as not that the Veteran's hepatitis C originated on active duty from blood contamination of a vaccine air gun, adding that that the Veteran's reported multiple sexual partners "may also be a potential source of hepatitis C."  It is significant to note that at the time of the examination, the Veteran denied IV drug use to the VA examiner and acknowledged having other in-service risk factors such as a sharing razor, having a tattoo, and being inoculated during service with an air gun/needle which was reportedly used by multiple soldiers.  Significantly, the examiner did not discuss IV drug use as a risk or possible causative factor as the Veteran denied such history.  

The Court has held that VA cannot reject a medical opinion simply because it is based on a history supplied by the Veteran and that the critical question is whether that history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Here the history provided by the Veteran to the VA examiner in 2011 was both inaccurate and incomplete as the Veteran failed to reveal his pre-service IV drug use, which is a well-established hepatitis risk factor.  Hence, the 2011 opinion failed to account for and consider critical evidence of a risk factor and is therefore based on an inaccurate factual premise and is of far lower probative value than the 2012 opinion, which took into account the Veteran's numerous hepatitis risk factors and comprehensive history, and determined that pre-service IV drug use was the most likely etiological root of the condition.  A physician's opinion based upon an inaccurate factual premise, as is the case here, has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993)

To the extent that the pre-service IV drug use has been implicated as the most likely etiology of the Veteran's hepatitis C, the Board observes that Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101- 508, § 8052, 104 Stat. 1388, 1388- 91, amended 38 U.S.C. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(d) (2010).  Furthermore, VA's General Counsel has confirmed that direct service connection for a disability that results from a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits where, as here, the claim was filed after October 31, 1990 and the cause of the disease is linked to the Veteran's abuse of drugs.  See VAOGCPREC 7-99; VAOGCPREC 2-98.  Accordingly, to the extent that the Veteran used IV drugs and this has been implicated as the most likely etiology of subsequently diagnosed hepatitis C, service connection is precluded for hepatitis C under the aforementioned law, regulations and opinion.

As documented above, the Veteran has speculated that his hepatitis C is attributable to any number of risk factors alleged to have occurred during service, except for drug use.  The Board observes that whether an etiological relationship exists between any of these in service events and contracting hepatitis, first documented many years after service discharge, is a complex medical matter and any lay opinion provided in this regard is of essentially no probative value.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  In this case, the Veteran is simply not competent to provide an opinion regarding the etiology of his hepatitis C.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377  (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because hepatitis C is not diagnosed by unique and readily identifiable features and the etiology of the condition is often difficult to determine, the Veteran's unsubstantiated accounts regarding the claimed etiology of his hepatitis C are found to lack competency.  The Veteran's lay opinion is also substantially outweighed by the most probative evidence on file consisting of the 2012 expert VA opinion.

Therefore, in light of the above discussion, the Board concludes that the preponderance of the evidence is against the service connection claim for hepatitis C and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

B.  Service Connection - Rheumatoid Arthritis

Review of the service treatment records (STRs) does not reflect any complaints, treatment or a diagnosis of rheumatoid arthritis during service or any symptoms reasonably attributed thereto.  The July 1972 separation examination does not include any indication of arthritis in any area, and the Veteran denied having symptoms of arthritis or rheumatism.  

In a statement dated in July 2007, the Veteran indicated that rheumatoid arthritis was diagnosed in around 1998.  

A private medical report of November 1998 documents that hepatitis C had been diagnosed 4 years previously and that in August 1998, alpha-interferon treatment had been started.  It was noted that the Veteran had a 2 week history of ankle and knee swelling, then similar symptoms of the elbow, fingers, shoulders, and foot joints.  The doctor opined that the differential diagnoses included arthritis due to the hepatitis C infection or other inflammatory polyarthritis, such as rheumatoid arthritis.  Extensive testing was ordered.  Testing conducted that month revealed a rheumatoid factor of 227, which was assessed as high.  

A private medical report of July 1999 indicates that the Veteran had an active inflammatory polyarthritis which was either seropositive rheumatoid arthritis or hepatitis C associated arthritis.  A report of March 2000 indicates that the Veteran had diagnoses of both chronic hepatitis C and severe rheumatological problems involving the leg and wrist joints.  He denied having any history of IV drug use or intranasal cocaine use and reported receiving a tattoo while serving in Korea.  A subsequent report of March 2006 documents a long history of chronic hepatitis C, genotype 2b, diagnosed in 1995; as well as a long history of rheumatoid arthritis treated with prednisone and other medications.  

A VA examination was conducted in May 2010 and the claims file was reviewed.  The Veteran reported having a history of hepatitis since 1995 and rheumatoid arthritis since 1998.  No opinion regarding the etiology of rheumatoid arthritis was provided. 

In August 2011, another VA examination was conducted and the claims folder was reviewed.  At that time, the VA examiner opined that it was at least as likely as not that the Veteran's hepatitis C originated on active duty from blood contamination of a vaccine air gun.  The examiner indicated that multiple sexual partners "may also be a potential source of hepatitis C."  The examiner also noted that "a contaminated air gun needle is a rational explanation for the transmittal of hepatitis C on active duty."  With respect to rheumatoid arthritis, the examiner indicated that this appeared about 6 months after the Veteran began Interferon treatment and that therefore, it was at least as likely as not associated with the Interferon treatment.  The examiner added that a literature search in Up-to-Date indicated that a variety of other autoimmune diseases could develop or be exacerbated during Interferon therapy, including rheumatoid arthritis.  

In light of the conflicting and/or unclear medical evidence of record and the complexity of the issue on appeal, in January 2012, the Board requested the opinion of a medical expert associated with VHA, specifically a specialist in infectious diseases.  A summary of the aforementioned evidence was provided and opinions addressing the following inquiries were requested:

Considering the in-service report of pre-service IV heroin usage, combined with the report of in-service unprotected sex with various partners, as well as in-service inoculation by use of a shared air gun, please opine as to the likelihood that the Veteran contracted hepatitis C in service?

If the Veteran's hepatitis C is found to have been contracted in service, then is it at least as likely as not that the Veteran's rheumatoid arthritis is proximately due to or the result of his hepatitis C, or was aggravated by hepatitis C?

In February 2012, those opinions were provided.  In response to the first inquiry, the specialist opined that the Veteran's pre-service IV heroin usage was the highly likely cause of his contracting hepatitis C; adding that in service unprotected sex was rarely the cause (less than 5%) and that in service inoculation by air gun was an unlikely cause (referencing VBA Fast Letter issued in June 2004 (FL 04-13, June 29, 2004) for support).  In response to the second question, the specialist indicated that the Veteran's rheumatoid arthritis factor was over 2000 and that his sister also had a history of rheumatoid arthritis.  The specialist concluded that rheumatoid arthritis was not connected to hepatitis C and was probably not exacerbated by it.  The opinion of the specialist was provided for the Veteran and his representative in March 2012.  

Analysis

The Veteran's service connection claims for rheumatoid arthritis, has primarily been raised as secondary to hepatitis C.  When neither the Veteran nor the record raises the theory of entitlement to service connection on a direct basis, the Board need not sua sponte consider and discuss that theory.  Accordingly, the Board will focus on the Veteran's primary theory of entitlement on the basis of secondary service connection.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

The file does contain a diagnosis of rheumatoid arthritis first made in 1988.  As previously mentioned, a service connection claim for this condition has been brought under the theory that it is secondary to hepatitis C.  A claim for secondary service connection generally requires competent evidence of a causal relationship between a service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be evidence of a current disability; evidence of a service-connected disability; and evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

However, in this case, the claim brought under the secondary theory of entitlement fails because the Veteran does not have any service-connected disorder.  As explained herein, service connection is not warranted for hepatitis C and there are no other service-connected conditions.  As explained above, a service-connected condition is a required predicate for the establishment of service connection on a secondary basis.  As service connection is not in effect for hepatitis C, or for any other condition, the claim on appeal brought under the theory service connected on a secondary basis must be denied as a matter of law.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426 (1994).

For the sake of completeness, the Board will also address the theory of direct service incurrence.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (the Board has the fundamental authority to decide a claim in the alternative).

The Veteran does not maintain, and STRs/clinical records do not reflect, that rheumatic arthritis was incurred during his period of service from December 1970 to August 1972, or within the first post-service year.  In addition, there is no evidence of continuity of symptomatology since active service in the present case, as the initial symptoms did not appear until more than a decade after the Veteran's discharge from service.  Significantly, the file contains no competent evidence etiologically linking any of rheumatic arthritis to service.  In this regard, opinions on file have linked rheumatoid arthritis to Interferon treatment for hepatitis C started in 1998 (August 2011 VA examination) and apparently as a hereditary disorder (2012 VA opinion), but not to the Veteran's period of service.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for rheumatic arthritis.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefits sought on appeal are therefore denied.


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for rheumatoid arthritis, to include as secondary to hepatitis C is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


